Citation Nr: 1731035	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-28 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's sole service-connected disability (PTSD) precludes him from maintaining substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in RO Montgomery, Alabama.

A claim for TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the appeal with respect to an increased rating for PTSD, the Veteran submitted a claim for entitlement to TDIU.  This claim was developed and denied in a January 2015 rating decision.  Thereafter, the Veteran did not perfect an appeal.  However, pursuant to Rice, the TDIU issue remains part of the increased rating appeal.  

The Board notes that entitlement to service connection for cataracts, now claimed as vision, is separately docketed and awaiting further administrative action, to include scheduling of a requested Board hearing.  As such, this issue will not be adjudicated at this time.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

PTSD

The Veteran contends that he is entitled to a higher rating due to the severity of his PTSD, including symptoms of flashbacks, panic attacks, difficulty sleeping due to constant nightmares, poor judgment, interference with his social life and daily activities, and an inability to establish and maintain effective relationships.  The Veteran specified in a December 2014 statement that he has been through every PTSD class offered, some twice, and feels that the treatment has not worked.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. 
§ 4.130, DC 9411.  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The question for the Board is whether the Veteran's PTSD meets the criteria for a 70 percent or higher rating.

The Board finds that the most probative evidence of record establishes that the Veteran's PTSD is not productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.

With regard to occupational impairment, the record does not reflect that his PTSD symptoms prevented him from appropriately performing his duties at his part-time maintenance work.  An October 2014 treatment note indicates that the Veteran took on a full-time job working overnight security in addition to his usual part-time work, and was fired shortly after he started working for falling asleep on the job.  Although the Board recognizes that fatigue from the Veteran's difficulty sleeping may well have contributed to the Veteran falling asleep on the job, it is worth noting that the note attributed falling asleep to the Veteran's trying to take on a full-time night job while still working part-time during the day.  There is no indication in the record that he had difficulty staying awake when performing his part-time work.  There is no discussion in the Veteran's treatment records of instances where any of his PTSD symptoms interfered with his ability to adequately perform his duties in his part-time cleaning work.  On the contrary, the Veteran's treatment notes repeatedly discuss his work as a helpful and motivating activity for the Veteran.  For example, in January 2012, a VA treatment note indicated that the Veteran's part time job served as a way for the Veteran to deal with stress.  The Veteran indicated in October 2012 that in addition to his part-time he work, he was doing volunteer work at his church, including volunteering on planning committees, which he found at times stressful but generally enjoyable.  Therefore, the record reflects that the Veteran has been able to cope with stressful experiences in a volunteer work environment in spite of his PTSD symptoms.  There is no indication that fatigue due to difficulty sleeping or any other PTSD symptoms interfered with his volunteer work.  

The Board recognizes that the record is somewhat unclear about the Veteran's employment status.  Although the Veteran reported in the October 2014 treatment note that he planned to leave his part-time job in January because it was getting on his nerves, an April 2015 treatment note indicated that he continued to go to work each day after the death of his close friend and roommate, and that he found working helpful to keep his mind off his loss.  The Veteran reported in his May 2015 VA examination that he had stopped working six months ago.  The examiner noted that the treatment record contradicts this statement, and wrote that the Veteran did not provide a direct response when asked about the discrepancy.  In June 2015, he indicated that he was trying to start back to work at his former job, and was in negotiations, which indicates that he may have stopped work since April.  There is no indication of whether he successfully completed these negotiations to return to work.  Nonetheless, the Board cannot ignore the fact that the record does not include instances of the Veteran's PTSD symptoms interfering with his part-time work or his volunteer work at his church.  The record reflects that while the Veteran's nightmares and difficulty sleeping may result in fatigue that reduces his reliability and productivity, there is no indication that this fatigue makes him deficient in the area of work because there is no indication that it interfered with his part-time maintenance/cleaning employment or in his volunteer work.  The incident of falling asleep on the job appears to be a one-time problem brought about by the Veteran over-committing himself rather than a persistent, ongoing problem that renders him deficient in the area of work.

With regard to social impairment, although the Veteran is unmarried, he maintained a close friendship with his roommate until the roommate's death, and has successfully maintained friendships with others as well.  The Board recognizes that he has difficulty in maintaining these relationships, as is specifically discussed in a February 2011 statement from his friend K.P., but this difficulty is specifically contemplated by the 50 percent rating that he has been assigned.  Contrary to the Veteran's statement in his VA Form 9, the record does not reflect that the Veteran has been unable to establish and maintain relationships.  In May 2012, the Veteran reported that he visited his brother regularly and attended church regularly.  The Veteran maintained a close relationship with his roommate until the roommate's death, and an April 2015 treatment note indicated that the Veteran was his roommate's primary caregiver.  In June 2016, the Veteran reported that he was looking forward to hosting lifelong friends from out of town for a class reunion, and in August 2016 he stated that he had a good time at the reunion, and that his friends will be back in December for a different reunion.  The Board recognizes that the Veteran's social circle has decreased due to the unfortunate deaths of several of his friends and his brother, but the record does not reflect that the Veteran's PTSD symptoms prevent him from maintaining relationships with others.

The Board recognizes that the Veteran's judgment is at times poor, as is indicated by VA treatment notes in June and September 2010 as well as a May 2016 treatment note, and the Veteran's decision to take on full-time overnight work while still working part-time during the day.  However, impaired judgment is contemplated by the 50 percent rating that the Veteran has been assigned.  The 70 percent rating requires deficient judgment, which is exemplified by impaired impulse control (such as unprovoked irritability with periods of violence).  The record does not reflect that the Veteran's judgment is so poor that he engages in violence.  The Veteran's lapses in judgment appear primarily to consist of failure to take his prescribed medication and a mistaken belief that he could successfully work a full-time night job and a part-time day job at the same time.  This impairment of judgment is not comparable to periods of violence.  Additionally, the vast majority of the Veteran's treatment notes indicate that the Veteran's judgment is adequate to good.  Therefore, the Board cannot find that the Veteran's judgment is so deficient as to be comparable to that contemplated for a higher evaluation.

Although the record reflects that the Veteran struggles with depression, disturbances of motivation and mood are specifically contemplated by the 50 percent rating he has been assigned.  The record does not reflect that the Veteran's difficulty with mood is comparable to near-continuous depression that affects his ability to function independently, appropriately, and effectively.  The March 2011 VA examination described the Veteran as having mild, intermittent depressed mood.  The May 2015 examination recognized that the Veteran's mood had worsened to the point that it was described as chronic, and disturbances of motivation and mood were among his symptoms.  In spite of the Veteran's significant depression in the later part of the appeal period, which is exacerbated by the recent losses he has experienced, the Veteran has continued to function appropriately.  The Veteran's depression does not interfere with his practice of regularly attending church and participating in the community there, did not prevent him from hosting several lifelong friends and enjoying a high school reunion, and did not prevent him from meeting his obligations as his roommate's caregiver.  Additionally, the record does not reflect that he has had difficulty in functioning independently due to his mood.  Therefore, the Board cannot find that his mood is so deficient as to warrant a higher rating under the rating schedule.

The Veteran reported auditory and visual hallucinations in the March 2011 VA examination, although they were not persistent.  The May 2015 VA examination noted passive suicidal ideation, and the Veteran stated that he thinks about suicide at times in a May 2010 statement.  Additionally, his thought process is at times described as ruminative or rambling  in the treatment notes, and a February 2011 statement from his friend C.D. also indicated that at times his focus rambles when holding a conversation.  However, deficiency in thinking alone does not result in a higher evaluation; the 70 percent rating requires deficiencies in most areas, while a 100 percent rating contemplates gross impairment in thought processes.  As has been discussed above, such is not supported by the record.  Therefore, the Board must deny the Veteran's claim for a rating in excess of 50 percent for PTSD.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The Veteran contends that he retired early from work because of his depression, and that he can only work part-time because of his PTSD.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

In this case, the Veteran's only service-connected disability is PTSD, which is rated at 50 percent.  This does not meet the schedular requirement of 60 percent or more.  Therefore, the question before the Board is whether referral of the TDIU issue for consideration on an extraschedular basis is appropriate.  

In this case, the Board finds that the most probative evidence of record does not establish that the Veteran's PTSD prevents him from being able to secure and follow a substantially gainful occupation, meaning that referral is not appropriate.  

Although the Veteran was provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in November 2014, he declined to return it.  As has been noted above, the Veteran's current employment status is unclear, and, because the Veteran has not provided the information requested in November 2014, it is not possible to determine whether his part-time employment is marginal or substantially gainful.  Nonetheless, the duty to assist has been met, and the Board must make its decision without this information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street).  

As has been discussed above, the Board finds that the Veteran's PTSD symptoms do not render him unemployable.  Although he did lose one job due to falling asleep, the record does not reflect that the Veteran's PTSD symptoms have interfered with his part-time cleaning/maintenance work, much less interfered to the point of preventing the Veteran from working full-time in this field.  Therefore, the Board cannot find that his PTSD renders him unemployable.  Additionally, the Veteran reported in a March 2011 VA examination that he had to take early retirement from work due to medical appointments that he partially related to his non-service-connected physical health condition.  This contradicts a finding that PTSD alone forced him to retire.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD does not render him unable to secure or follow substantially gainful employment consistent with his educational background and occupational experience.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis, and the claim for entitlement to a 

TDIU is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to: Darryl W. Hunt, Attorney
Department of Veterans Affairs


